Exhibit NEWS FOR RELEASE: 8:00 a.m. ET, Wednesday, February 27, 2008 Charter Reports Fourth Quarter and Full Year Financial and Operating Results Year- over- year double-digit pro forma revenue and pro forma adjusted EBITDA growth for the fifth consecutive quarter St. Louis, MO – February 27, 2008 – Charter Communications, Inc. (NASDAQ: CHTR) (along with its subsidiaries, the “Company” or “Charter”) today reported its fourth quarter and full year 2007 financial and operating results. · Fourth quarter pro forma revenue of $1.548 billion grew 10.6% year over year and actual revenue of $1.553 billion grew 9.9%, primarily driven by increases in telephone and high-speed Internet (HSI) revenues. (Pro forma results are described below in the “Use of Non-GAAP Financial Metrics” section and are provided in the addendum of this news release.) · Fourth quarter pro forma adjusted EBITDA of $563 million increased 12.6% year over year and actual adjusted EBITDA grew 12.3%. (Adjusted EBITDA is defined in the “Use of Non-GAAP Financial Metrics” section and is reconciled to net cash flows from operating activities in the addendum of this news release.) · Total ARPU (average revenue per customer) for the quarter increased 12.9% year over year, driven by increased sales of The Charter BundleTM and advanced services growth. · Revenue generating units (RGUs) increased by 199,100 on a pro forma basis during the fourth quarter of 2007, a 19.9% increase in net adds over the prior year fourth quarter. Paul G.
